Citation Nr: 0010995	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Entitlement to service connection for chronic neck 
disability.

3.  Entitlement to service connection for respiratory 
disability, including as due to asbestos exposure. 

4.  Entitlement to service connection for neurological 
disability.

5.  Entitlement to assignment of a higher disability 
evaluation for service-connected disability described for 
rating purposes as chronic low back pain with limitation of 
motion, currently rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to June 
1972. 

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran and his 
spouse testified at a personal hearing at the RO in January 
1999. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's currently diagnosed thoracic spine disability and 
his active military service.

2.  There is no medical evidence of a nexus between the 
veteran's currently diagnosed chronic neck disability and his 
active military service. 

3.  The claims file includes a medical diagnosis of 
respiratory disability related to asbestos exposure, 
competent evidence of inservice incurrence, and medical 
evidence of a link to the veteran's active military service. 

4.  There is no medical evidence of a nexus between the 
veteran's currently diagnosed neurological disability and his 
active military service.

5.  The veteran's service-connected disability described for 
rating purposes as chronic low back pain with limitation of 
motion is manifested by X-ray evidence of degenerative 
changes of the lumbar spine and clinically demonstrated 
moderate limitation of motion, but with additional functional 
loss due to pain which effectively results in severe 
limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for thoracic spine disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for chronic neck disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for respiratory disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for neurological disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The schedular criteria for entitlement to assignment of a 
40 percent disability evaluation for the veteran's service-
connected chronic low back pain with limitation of motion 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Issues.

The first four issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Furthermore, certain chronic disabilities, such 
as arthritis and organic disease of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Thoracic Spine Disability

Review of the claims file reveals that the first well-
grounded requirement of a medical diagnosis of current 
disability has been met.  In this regard, various medical 
reports dated in the 1990's list diagnoses of arthritis of 
the thoracic spine and a compression fracture of the T-8 
vertebral body.  Further, the veteran's assertions regarding 
inservice incurrence are accepted as true for well-grounded 
purposes.  The remaining question in the well-grounded 
analysis is whether or not the record included medical 
evidence of a nexus or link between the current thoracic 
spine disability and the veteran's military service.  

Service medical records do not appear to document any 
complaints or clinical findings related to the thoracic 
spine.  Various periodic examinations conducted over the 
course of the veteran's 20 year career are silent for any 
references to thoracic spine problems.  Except for some 
references to lumbar spine problems (for which service 
connection has already been established), the veteran's spine 
was clinically evaluated as normal on these periodic 
examinations, including the report of the veteran's 
retirement examination in October 1971.  Significantly, the 
veteran underwent special orthopedic consultation in October 
1971 in connection with lumbar spine complaints, but again 
there was no reference to any complaints or findings related 
to the thoracic spine.  It further appears from the evidence 
now of record that there was no medical evidence of thoracic 
spine disability until the 1990's, many years after the 
veteran's discharge from service in 1972. 

In sum, there is no medical evidence of a continuity of 
pertinent symptomatology from service to suggest a link to 
service.  Moreover, arthritis of the thoracic spine was not 
manifested within one year of discharge from service so as to 
show the necessary link to service by means of the 
presumption for arthritis.  See 38 U.S.C.A. §§ 1101, 1112 and 
38 C.F.R. §§ 3.307, 3.309.  There is also no medical opinion 
otherwise suggesting a nexus to service. 

The veteran and his spouse testified at a January 1999 
hearing regarding their belief that the veteran's thoracic 
spine disability is related to service.  However, as a matter 
of law, these statements do not satisfy the medical diagnosis 
or medical nexus requirements and cannot, therefore, render 
his claim well grounded.  See Espiritu at 494-95 (holding 
that laypersons are not competent to offer medical opinions).  
In other words, what is needed is medical evidence showing 
that the veteran's thoracic spine disability is related to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

B.  Chronic Neck Disability

The veteran contends that he suffers from a chronic neck 
disability that was incurred in, or resulted from, active 
duty service.  For purposes of this decision, the Board 
construes this issue as contemplating any disability of the 
cervical spine as well as any separate disability of the 
neck.  

The claims file does include a medical diagnosis of arthritis 
of the cervical spine, and as noted earlier the veteran's 
assertions regarding inservice incurrence are accepted as 
true for well-grounded purposes.  

For essentially the same reasons discussed in the above 
discussion of the thoracic spine disability claim, the Board 
finds that the neck disability claim is not well-grounded for 
lack of medical evidence of a link between the currently 
diagnosed disability and the veteran's service.  

Service medical records do not document any neck-related 
complaints or clinical findings.  All periodic medical 
examination reports during service show that the neck and 
spine were clinically evaluated as normal. 

The first post-service reference to any neck complaints is a 
September 1980 treatment record from a military base 
documenting complaints of soreness in the left side of the 
neck, on and off for three months.  Objectively, there was no 
masses or tenderness on the left side of the neck.  The 
impression was muscle spasm in the neck.  There are no 
subsequent medical records showing neck or cervical spine 
symptoms until the 1990's.  There is therefore not medical 
evidence showing a continuity of symptoms from service to 
relate the current cervical spine arthritis to service.  
There is also no medical opinion suggesting such a link to 
service.  As noted earlier, the statements of the veteran and 
his wife, as laypersons, do not satisfy the medical nexus 
requirement and cannot render the claim well grounded.  See 
Espiritu at 494-95.  What is needed with regard to this claim 
is medical evidence showing that the veteran's diagnosis of 
neck disability is related to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render this claim well grounded.  38 
U.S.C.A. § 5107(a); Robinette at 69 (1995).

C.  Respiratory Disability

While service medical records show that the veteran's lungs 
were clinically evaluated as normal on periodic examination, 
including retirement examination in 1972, post-service 
records show diagnoses of various respiratory disorders.  

A January 1993 report refers to bronchitis.  A May 1996 VA 
consultation record refers to chronic obstructive pulmonary 
disease and chronic bronchitis.  An August 1996 VA record 
also documents chronic obstructive pulmonary disease.  A 
September 1997 VA radiology report is to the effect that 
there was some scarring or discoid atelectasis noted in the 
right lung base. 

A January 1998 respiratory system examination report stated 
that the veteran complained of severe emphysema with 
asbestosis which the veteran related to exposure during 
service (although it was reported that the exposure was on a 
ship between 1969 and 1972).  The examiner reviewed the 
results of various radiology and pulmonary function tests 
that had been previously done.  The reported impressions 
included the following:  severe emphysema, with a partially 
bronchospastic component; and a history of asbestosis with 
chronic scarring in bilateral bases on chest X-ray.  The 
examiner further opined that the veteran "has severe 
pulmonary disease primarily resulting from destructive 
emphysema, however, the [veteran] also has mild evidence that 
he may very well have pulmonic changes in the bases that may 
be attributable to asbestosis [sic] exposure." 

Given the nature of respiratory disorders due to asbestos 
exposure and the opinion expressed in connection with the 
January 1998 VA examination, the Board finds that the minimal 
requirements of a well-grounded claim have been met.  In this 
regard, the Board acknowledges the fact that there is a 10 to 
45 year latency period for the development of pulmonary 
disease due to asbestos exposure.  (See VA Adjudication 
Procedure Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-
1).  Accepting the veteran's assertions regarding exposure 
(he testified that the exposure was due to sleeping in 
barracks which were constructed with asbestos materials), the 
Board finds the claim to be well-grounded.   

D.  Neurological Disability

As a preliminary matter with regard to this issue, the Board 
believes that totality of the evidence (as explained below) 
shows that the issue involved deals with disability due to 
neurologic factors, and is not psychiatric in nature.  
Accordingly, the decision is limited to consideration of 
whether the veteran suffers from neurological disability 
which is related to his military service. 

The SMRs include a May 1958 examination report noting that 
the veteran had been extremely nervous since 1952 and 
suffered insomnia since 1954; the veteran received no 
treatment for these conditions and their causes were unknown.  
Subsequent SMRs make no further mention of these conditions.  
Neurological and psychiatric examinations conducted during 
the course of various inservice periodic examinations showed 
these systems to be clinically normal.  

A June 1995 VA neurological consultation report diagnosed the 
veteran with adult chorea, probable Huntington's disease.  

A January 1996 VA electroencephalogram (EEG) was reported to 
be abnormal on the basis of epileptiform activity, which 
apparently originates in the right temporal region.

VA neurological treatment records for the period October 1995 
to August 1996 show that the veteran was seen for symptoms of 
seizures, dysphagia, chorea, and Huntington's disease.  

An August 1996 VA hospital discharge summary noted the 
veteran's history of chorea, Huntington's disease, and 
seizures, and included a review of the veteran's prior 
medical records, which contained brain tests and scans.  
Objectively, there was lingual, buccal, facial, and right arm 
dyskinesia's apparent.  Grip was 3/5 and upper extremity 
strength was 4/5, bilaterally, and his gait was somewhat 
unsteady.  During the course of his hospital stay, the 
veteran's Huntington's chorea was fairly well controlled by 
medication, but oral, buccal, lingual, and right arm 
dyskinesia's were evident throughout.  The veteran remained 
on his seizure medication, and there was no seizure activity 
evident throughout the hospital stay.  However, an EEG 
confirmed abnormal brain activity (left temporal dysrhythmia 
with tendency to spread to the right).  The examiner stated 
that his magnetic resonance imaging (MRI) showed no focal 
lesions or any new changes, but the MRI report itself noted 
evidence of mild to moderate cerebral atrophy.  The discharge 
diagnoses included chorea, putative Huntington's, and a 
seizure disorder.  

A December 1998 VA treatment record stated that the veteran 
was seen for complaints of headaches, forgetfulness, 
incontinence, and an inability to stand alone.  The diagnosis 
was progressive dementia.


VA neurological treatment records dated in the period 
December 1996 to June 1997 show that the veteran continued to 
be seen for symptoms associated with chorea, Huntington's 
disease, seizures, and dyskinesias.  

An April 1997 private molecular diagnostics test report, 
prepared for Ruth Abramson, Ph.D. by Nicholas Potter, Ph.D., 
stated that based on the molecular findings, a clinical 
diagnosis of Huntington's disease would not be supported. 

A January 1998 VA mental disorders examination report noted 
the veteran's history of seizures, and that an earlier test 
for Huntington's chorea was negative.  Objectively, there 
were movements of tardive dyskinesia and choreiform movements 
throughout the interview.  Although mild memory loss was 
evident, the examiner opined that the veteran's problems were 
neurologic as opposed to psychiatric.  

The initial step for finding the veteran's claim well 
grounded has been satisfied, in that there is a current 
medical diagnosis of a neurological disability (presumed to 
be true), variously diagnosed as dementia, chorea, 
Huntington's disease, and Huntington's chorea, with symptoms 
of seizures dysphagia, and dyskinesias, and as evidenced by 
abnormal EEG studies.  Although the SMRs suggest that the 
veteran suffered only from nervousness and insomnia during 
the 1950s, which would not appear to be related to the 
veteran's current neurological disability, for the purposes 
of well-grounding the veteran's claim, his statements that he 
incurred his current neurological during service are presumed 
to be true.  With regard to the third step, however, none of 
the medical evidence demonstrating that the veteran currently 
suffers from a neurological disability suggests a nexus or 
link to service.  Furthermore, there is no medical evidence 
that the veteran complained of, was treated for, or diagnosed 
with, a neurological disability until June 1995 more, than 20 
years after he was released from service.  Thus, there is no 
basis for finding the claim well grounded pursuant to the 
chronicity provisions of 38 C.F.R. § 3.303(b).  It also 
follows that the one-year presumption for organic diseases of 
the nervous system cannot be used to establish the necessary 
link to service to well-ground the claim. .

What is needed concerning this claim is medical evidence 
showing that the veteran's diagnosis of neurological 
disability can be linked to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to tender a well-grounded claim.  38 
U.S.C.A. § 5107(a); Robinette at 69 (1995).

II.  Increased Rating for Low Back Disability

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes VA examinations, radiology reports, 
and treatment records, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Pursuant to a March 1998 rating decision, the veteran was 
initially granted service connection for a low back 
disability and assigned a 20 percent disability rating in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
This 20 percent disability rating has remained in effect ever 
since.

An April 1988 VA radiological examination report revealed 
that there were mild degenerative changes at the L3-4 
segment, with mild narrowing of the interspace, as well as in 
the L1-2 interspace.   

A January 1998 VA spine examination report recited the 
veteran's complaints of persistent low back pain since 
service in Vietnam.  The veteran stated that he has never had 
leg pain, or bowel/bladder dysfunction.  Objectively, 
bilateral leg raises and Faber signs were negative.  
Sensation to light tough was intact and motor strength 
testing was 4+/5 in all myotomes.  A kyphotic deformity 
observed while the veteran was standing, and there was 
evidence of pain on movement.  Range of motion was as 
follows: extension to 10 degrees; forward flexion to 70 
degrees; 15 degrees of lateral bending, bilaterally; and 10 
degrees of rotation, bilaterally.  There was no spasm or 
tenderness over bony prominences, but the veteran did walk 
with an ataxic gait pattern.  The impression included 
degenerative arthritis of the lumbar spine without neurologic 
dysfunction. 

The veteran's back disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which governs ratings for lumbosacral strains.  That 
code provides that a 40 percent disability rating is 
warranted when there is listing of whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is 
appropriate for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

The Board concludes that an increased rating to 40 percent 
under Diagnostic Code 5295 is not warranted.  While the 
medical evidence demonstrates limitation of motion, some pain 
on motion, and X-ray evidence of degenerative changes, there 
is no medical evidence of a listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion, or marked limitation of 
forward bending in a standing position.

As noted above, the relevant medical evidence does show 
limitation of motion of the lumbar spine.  Severe limitation 
of motion of the lumbar spine is rated 40 percent, while 
moderate limitation of motion is rated 20 percent.  See 38 
C.F.R. § 4.71a, Code 5292.  The Board observes that the 
veteran's limitation of motion measurements are not deemed to 
exceed moderate range of limitation.  The Board finds these 
measurements demonstrate a limitation in the range of motion 
of the veteran's lumbar spine that more nearly approximates 
moderate limitation of motion rather than severe. 

However, as arthritis of the lumbar spine has been shown, the 
provisions of 38 C.F.R. § 4.59 must considered.  
Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  Again looking to the 
January 1998 VA exam, it must be recognized that the examiner 
reported that there was evidence of pain on range of motion 
studies.  Although the examiner did not articulate to what 
extent such pain further limited motion, the Board notes that 
extension, lateral bending and rotation are shown to be 
significantly limited on testing, and it would be reasonable 
to assume that additional functional loss due to pain would 
further limit motion.  After considering the clinical 
findings, the veteran's complaints of pain, and the 
provisions of 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, the 
Board finds that the veteran's lumbar spine disability 
results in severe limitation of motion so as to warrant a 40 
percent rating under Code 5292.  This is the highest rating 
available under this Code as well as under Code 5295. 

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, for intervertebral disc syndrome which does allow 
for a rating in excess of 40 percent.  Although the Board 
finds that the evidence of record demonstrates that the 
veteran suffers from diagnosis of degenerative disc disease, 
it was specifically noted that the veteran exhibited no 
neurological deficits, nor was there any evidence of muscle 
spasm.  Therefore, a disability rating in excess of 40 
percent under this Code is not warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash.

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a more favorable resolution 
of the appeal as to this issue. 


ORDER

The veteran's claims of entitlement to service connection for 
thoracic spine disability, for chronic neck disability, and 
for neurological disability are not well grounded.  The 
appeal is denied to this extent.

The veteran's claim of entitlement to service connection for 
respiratory disability is well grounded.  Entitlement to 
assignment of a 40 percent rating is warranted for service-
connected disability described for rating purposes as chronic 
low back pain with limitation of motion.  The appeal is 
granted to this extent.  


REMAND

As discussed above, the Board has found the veteran's service 
connection for respiratory disability claim to be well-
grounded.  The veteran's contends, in part, that he suffers 
from a respiratory disability due to asbestos exposure. 

There is no statute specifically dealing with asbestos and 
service-connection for asbestos-related diseases, nor has VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases, which 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter M21-1).

VA must analyze the appellant's claim of entitlement to 
service connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.  

With asbestos-related claims, it must be determined whether 
the claim-development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124- 
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

VA's General Counsel has recently held that certain M21-1 
procedures are applicable 

1.  The RO should obtain and associate 
with the claims file any additional VA 
medical records pertaining to the 
veteran's treatment for respiratory 
disorders which are not presently 
associated with the claims file.  

2.  The RO should then undertake all 
applicable actions as set forth in M21-
1 for cases based on asbestos exposure, 
including actions to investigate 
whether or not military records 
demonstrate evidence of asbestos 
exposure in service and whether or not 
there is pre-service and/or post-
service evidence of occupational or 
other asbestos exposure.  All 
applicable M21-1 procedures should be 
accomplished.

3.  If it is determined that the 
veteran was exposed to asbestos during 
service, then the veteran should be 
afforded a special VA examination to 
determine the nature and etiology of 
all current respiratory disability(s).  
The examination should include all 
necessary tests or studies.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should clearly report all respiratory 
disorders capable of diagnosis.  As to 
each such disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
disorder is related to asbestos 
exposure during active duty service in 
light of all findings of pre-service, 
inservice and post-service asbestos 
exposure.  A detailed rationale for all 
opinions expressed would be helpful and 
is hereby requested.  

4.  After completion of the above 
requested actions, the RO should again 
review the claim of entitlement to 
service connection for respiratory 
disability.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The purpose of this remand is to comply with applicable 
development procedures for a well-grounded asbestos claim.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


- 18 -


